Opinion issued December 3, 2015




                                       In The

                                 Court of Appeals
                                      For The

                              First District of Texas
                                ————————————
                                 NO. 01-15-00467-CV
                               ———————————
                            COUJAUNIA MORRIS, Appellant
                                         V.
                             CLARKE SPRINGS, Appellee


              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                        Trial Court Case No. 1061760


                              MEMORANDUM OPINION

       Appellant Coujaunia Morris has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).

       Appellant’s brief was first due on July 17, 2015. After being notified that
this appeal was subject to dismissal, appellant did not adequately respond. See

TEX. R. APP. P. 38.8(a)(1) (authorizing dismissal for failure to file brief); 42.3(b)

(allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                            2